DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sporn (US 4964369 A).
Regarding claim 1, Sporn discloses a leash system for guiding an animal, the leash system 
comprising: a collar (10) for placement around a neck region of the animal, the collar having a first ring (18) positioned towards an anterior portion of a torso of the animal; an undivided leash strap (19 and 20, see col 3, lines 21-23, single length of cord) having a first end (20), a second end (19), and a middle portion (cord in between rings 15 and 16, see fig 2), the leash strap comprising: a first clasp (22) positioned at the first end of the undivided leash strap, the first clasp for connecting to the first ring (18)
and a second clasp (21) positioned at the second end of the undivided leash strap, the second clasp for connecting to the first ring (18, though this configuration is not shown, clasp 21 is capable of connecting to ring 18), wherein the undivided leash strap extends around the torso, wrapping underneath a first leg of the animal, around the back of the animal (middle portion of cord is capable of being positioned further along the animal’s back), and underneath a second leg of the animal (see figs 1 and 2), and a leash extension (23) having a second ring for receiving the middle portion of the leash strap between the first clasp and the second clasp (see figs 2 and 4).

	Regarding claim 2, Sporn discloses the leash system of claim 1, and further discloses wherein the first clasp and the second clasp each comprise trigger snap hooks (21 and 22). 

	Regarding claim 4, Sporn discloses the leash system of claim 1, and further discloses wherein the second ring (23) is positioned towards a posterior portion of the torso of the animal.

	Regarding claim 5, Sporn discloses the leash system of claim 4, and further discloses wherein the leash extension (25) extends from the posterior portion of the torso of the animal.

	Regarding claim 6, Sporn discloses the leash system of claim 1, and further discloses wherein the leash extension is configured to enable a pulling force along the length of the leash extension to the second ring when guiding the animal (see figs 4 and 5). 

	Regarding claim 17, Sporn discloses a leash system for guiding an animal, the leash system comprising: an undivided leash strap (19 and 20, see col 3, lines 21-23, single length of cord) having a first end (20), a second end (19), and a middle portion (cord in between rings 15 and 16, see fig 2), the leash strap comprising: a first clasp (22) positioned at the first end of the undivided leash strap, the first clasp for connecting to the first ring (18), wherein the first ring (18) is positioned towards an anterior portion of a torso of the animal (see fig 4); and a second clasp (21) positioned at the second end of the undivided leash strap, the second clasp for connecting to the first ring (18, though this configuration is not shown, clasp 21 is capable of connecting to ring 18), wherein the undivided leash strap extends around the torso, wrapping underneath a first leg of the animal, around the back of the animal (middle portion of cord is capable of being positioned further along the animal’s back), and underneath a second leg of the animal (see figs 1 and 2), and a second ring (23) positioned at the middle portion of the undivided leash strap between the first clasp and the second clasp, the second ring (23) configured to connect to a leash extension (see fig 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sporn (US 4964369 A) in view of Lynch (US 20150114311 A1).
Regarding claim 7, Sporn discloses the leash system of claim 6. 
Sporn fails to disclose wherein the leash strap distributes the pulling force to the first ring.
Lynch teaches wherein the leash strap (14 and 16) distributes the pulling force to the first ring 
(D-ring 41, see para 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collar of Sporn with the force distribution of Lynch in order to ensure the dog is appropriately controlled without causing unnecessary choking. 

	Regarding claim 8, the modified reference teaches the leash system of claim 7, and Lynch further teaches wherein the distributed pulling force on the first ring (D-ring 41) pulls a neck region of the animal in an inferior direction (apply pressure downwardly on the D-ring 41 on dog's collar, see para 0033). 

	Regarding claim 9, Sporn discloses the leash system of claim 1. 
	Sporn fails to disclose the leash strap further comprising a length-adjustment clip for adjusting a length of the leash strap.
	Lynch teaches the leash strap further comprising a length-adjustment clip (adjustable buckles 36 and 36A) for adjusting a length of the leash strap.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leash system of Sporn with a leash adjustment clip to ensure a secure and comfortable fit for the animal. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sporn (US 4964369 A) as applied to claim 1 above, and in view of Summers (US 20160309683 A1).
Regarding claim 3, Sporn discloses the leash system of claim 1.
Sporn fails to disclose wherein the first clasp and the second clasp each comprise lobster clasps.
Summers teaches wherein the first clasp and the second clasp each comprise lobster clasps
(lobster clasp 31, paragraph 0021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the first and second clasps as taught by Sporn with the lobster hooks as disclosed by Summers in order to provide an efficient clasping mechanism.  Sporn discloses the claimed invention except for the first and second clasps being lobster clasps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second clasps of Sporn due to their ease of use, which is particularly necessary when trying to attach or remove a harness from an excited animal, and since the equivalence of the clasps of Sporn and the lobster clasps of Summers for their use in the harness art and selection of any known equivalents to provide a clasping mechanism would be within the level of ordinary skill in the art. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sporn (US 4964369 A)  in view of Lynch (US 20150114311 A1) as applied to claim 9 above, and further in view of Cromwell (US 20130247838 A1).
Regarding claim 10, the modified reference teaches the leash system of claim 9. 
The modified reference fails to teach wherein the length-adjustment clip is a snap buckle.
Cromwell teaches wherein the length-adjustment clip is a snap buckle (snap buckle 36, 
paragraph 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the modified reference with the length-adjustment clip being a snap buckle as disclosed in Cromwell in order to provide an efficient adjustment mechanism.

Claim(s) 1, 2, 4-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 20150114311 A1) in view of Sporn (US 4964369 A).
Regarding claim 1, Lynch discloses a leash system (harness assembly 10) for guiding an animal, 
the leash system comprising: a collar (collar 42) for placement around a neck region of the animal, the collar having a first ring (D-ring 41) positioned towards an anterior portion of a torso of the animal; a leash strap (14 and 16) having a first end (14), a second end (16) , and a middle portion (at ring 18), the leash strap comprising: a first clasp (38A) positioned at the first end of the leash strap, the first clasp for connecting to the first ring (D-ring 41); and a second clasp (38) positioned at the second end of the leash strap, the second clasp for connecting to the first ring (D-ring 41) wherein the leash strap extends around the torso, wrapping underneath a first leg of the animal, around the back of the animal, and underneath a second leg of the animal (see figure 3); and a leash extension (strap 12) having a second ring (ring 18) for receiving the middle portion of the leash strap between the first clasp and the second clasp.
	Lynch fails to disclose the leash strap being undivided. 
	Sporn teaches an undivided leash strap (19 and 20, see col 3, lines 21-23, single length of cord).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left and right leash straps Lynch to be one undivided strap as taught by Sporn to provide greater strength and control of the animal. 

Regarding claim 2, Lynch discloses the leash system of claim 1, wherein the first clasp and the second clasp each comprise trigger snap hooks (snap hooks 38 and 38A, paragraph 0028).

Regarding claim 4, Lynch discloses the leash system of claim 1, wherein the second ring (ring 18) is positioned towards a posterior portion of the torso of the animal.

Regarding claim 5, Lynch discloses the leash system of claim 4, wherein the leash extension (strap 12) extends from the posterior portion of the torso of the animal.

Regarding claim 6, Lynch discloses the leash system of claim 1, wherein the leash extension (strap 12) is configured to enable a pulling force along the length of the leash extension to the second ring when guiding the animal (if the dog begins to pull, tension placed on the short lease which is part of the harness will bring the dog's head down and prevent the pulling and excessive forward action paragraph [0015]).

Regarding claim 7, Lynch discloses the leash system of claim 6, wherein the leash strap (14 and 16) distributes the pulling force to the first ring (when the dog pulls at the harness, lift the hand strap, which in turn will apply pressure downwardly on the D-ring 41 on dog's collar, paragraph 0033).

Regarding claim 8, Lynch discloses the leash system of claim 7, wherein the distributed pulling force on the first ring (D-ring 41) pulls a neck region of the animal in an inferior direction (which in turn will apply pressure downwardly on the D-ring 41 on dog's collar, paragraph 0033).

Regarding claim 9, Lynch discloses the leash system of claim 1, the leash strap further comprising a length-adjustment clip (adjustable buckles 36 and 36A) for adjusting a length of the leash strap.

Regarding claim 17, Lynch discloses a leash system (harness assembly 10) for guiding an animal, the leash system comprising: a leash strap (14 and 16) having a first end (14), a second end (16), and a middle portion (at ring 18), the leash strap comprising: a first clasp (38A) positioned at the first end of the leash strap, the first clasp for connecting to a first ring (D-ring 41) of a collar (collar 42) placed around a neck region of the animal, wherein the first ring (D-ring 41) is positioned towards an anterior portion of a torso of the animal; a second clasp (38) positioned at the second end of the leash strap, the second clasp for connecting to the first ring (D-ring 41) wherein the leash strap (14 and 16) extends around the torso, wrapping underneath a first leg of the animal, around the back of the animal, and underneath a second leg of the animal; and a second ring (ring 18) positioned at the middle portion of the leash strap between the first clasp and the second clasp, the second ring configured to connect to a leash extension (strap 12).
Lynch fails to disclose the leash strap being undivided. 
	Sporn teaches an undivided leash strap (19 and 20, see col 3, lines 21-23, single length of cord).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the left and right leash straps Lynch to be one undivided strap as taught by Sporn to provide greater strength and control of the animal.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 20150114311 A1)  in view of Sporn (US 4964369 A) as applied to claim 1 above, and further in view of Summers (US 20160309683 A1).
Regarding claim 3, the modified reference teaches the leash system of claim 1.
The modified reference fails to teach  wherein the first clasp and the second clasp each 
comprise lobster clasps.
Summers teaches wherein the first clasp and the second clasp each comprise lobster clasps
(lobster clasp 31, paragraph 0021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the first and second clasps as taught by the modified reference with the lobster hooks as disclosed by Summers in order to provide an efficient clasping mechanism. The modified reference disclosed the claimed invention except for the first and second clasps being lobster clasps. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second clasps of the modified reference due to their ease of use, which is particularly necessary when trying to attach or remove a harness from an excited animal, and since the equivalence of the clasps of the modified reference and the lobster clasps of Summers for their use in the harness art and selection of any known equivalents to provide a clasping mechanism would be within the level of ordinary skill in the art. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 20150114311 A1)  in view of Sporn (US 4964369 A) as applied to claim 9 above, and further in view of Cromwell (US 20130247838 A1).
Regarding claim 10, the modified reference teaches  the leash system of claim 9. 
The modified reference fails to teach  wherein the length-adjustment clip is a snap buckle.
Cromwell teaches wherein the length-adjustment clip is a snap buckle (snap buckle 36, 
paragraph 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the modified reference with the length-adjustment clip being a snap buckle as disclosed in Cromwell in order to provide an efficient adjustment mechanism.

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1-10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents noted under the References Cited form are considered relevant as they
pertain to similar leash systems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642